Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
1.           Claims 4 and 17-18 are objected to because of the following informalities:  the text of the withdrawn claims has been deleted and claims do not recite a limitation. It appears that claims 4 and 17-18 have been cancelled, however, the status identifier of claims is as “Withdrawn” instead of –Cancelled--. Appropriate correction is required.

Claim Rejections - 35 USC § 112
2            The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.         Claim 1-2, 4-16 and 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
             Regarding claim 1, the specification does not disclose, “the movable plate is configured to move to selectively adjust the spacing between the leasing edge and the cutting path to permit a zero clearance cut.” The specification does not disclose “a zero clearance.” In fact, the specification does neither mention a zero nor a clearance. This is a clear new matter. The specification does not disclose what size of spacing between the leading edge and the cutting path is considered to be a zero clearance space which permits “a zero clearance cut.” 

4             The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

          
5.         Claim 1-2, 4-16 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
         Regarding claim 1, “the movable plate is configured to move to selectively adjust the spacing between the leasing edge and the cutting path to permit a zero clearance cut” as it is not clear what is considered to be a zero clearance. It is not clear to what degree the leasing edge and the cutting path have to be spaced from each other to permit “a zero clearance cut.” 
          Regarding claim 1, “wherein the moveable plate is configured to move to selectively adjust the spacing between the leading edge and the cutting path; and wherein the moveable plate is configured to move to selectively adjust the spacing between the leading edge and the cutting path” is confusing as the same limitation is repeated twice. It is not clear how the repeated limitation narrows the scope of the claim.  

Claim Rejections - 35 USC § 102
6.       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
  A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


7.          Claims 1-2, 4-16 and 19-20, as best understood, are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Stumpf et al. (EP 752300 A1), hereinafter Stumpf. Regarding claim 1, as best understood, Stumpf teaches an auxiliary fence (32, 34, 60 in Fig. 5 or 132, 134 in Figs. 19-20) for a saw 10 having a saw blade 16 and a primary fence 12 (defined by  base 12 that supports the workpiece 24; Fig. 1), the saw blade 16 being configured to cut a workpiece 24 along a cutting path and the primary fence 12 extending transverse to the saw blade and supporting the workpiece 24 in a position where the workpiece is disposed in the cutting path to be cut by the saw blade, the auxiliary fence (32, 34, 48, 50, 60 or 48, 50, 132, 134) comprising: a fixed plate (48, 50) removably coupled to the primary fence 12 (by bolts 44 Fig. 8A); a moveable plate (32, 34, 60 or 132, 134)  moveably coupled to the fixed plate (48, 80), wherein the moveable plate extends between a trailing end and a leading end longitudinally opposite the trailing end; wherein the leading end is disposed proximate the cutting path and the trailing end is disposed distal the cutting path; wherein the moveable plate (32, 34, 60 or 132, 134) is configured to move to selectively adjust the spacing (Figs. 19-21D) between the leading end and the cutting path; and wherein the movable plate (32, 34, 60 or 132, 134) is configured to move to selectively adjust the spacing (Figs. 19-21D) between the leading edge  and the cutting path to permit a zero clearance cut. It should be noted that the movable plate in Stumpf is configured to move to selectively adjust the spacing between the leading edge and the cutting path to permit a sufficiently tied clearance cut or “a zero clearance cut.” See Figs. 12 and 19-21D in Stumpf. It should be noted that Stumpf teaches that the portion 60 of the movable plate moves to permit a zero clearance cut shown in Fig.12.
 
            Regarding claim 2, Stumpf teaches everything noted above including that the moveable plate (32, 34, 60 or 132, 134) is removably coupled to the fixed plate (48, 50).
            Regarding claim 4, Stumpf teaches everything noted above including that 
saw is configured to pivot the saw blade to a selected angle relative to the primary fence to define a selected cutting path; and the moveable plate (32, 34, 60 or 132, 134) is configured to move to selectively adjust the spacing between the leading end and the selected cutting path when the saw blade pivots to the selected angle. See Figs. 21B-21D in Stumpf. 
               Regarding claim 5, Stumpf teaches everything noted above including that the moveable plate (132, 134; Figs. 8B and 19-20) defines a first slot 178 (Fig.   extending longitudinally; the auxiliary fence further comprises a first shaft 68 coupled to the fixed plate (48, 50) and extending through the first slot 178; the moveable plate (132, 134) is vertically supported on the first shaft 68; the first slot 178 and the first shaft 68 cooperate to define how far the moveable plate may selectively move relative to the fixed plate. See Fig. 8B and 19-20 in Stumpf. 
              Regarding claim 6, Stumpf teaches everything noted above including that 
the first shaft 68 is a threaded fastener.  
              Regarding claim 7, Stumpf teaches everything noted above including that 
the moveable plate (132, 134) defines a second slot 178 extending longitudinally and longitudinally spaced from the first slot 178; the auxiliary fence further comprises a second shaft 68 coupled to the fixed plate and extending through the second slot; and the moveable plate is vertically supported on the second shaft.  
              Regarding claim 8, Stumpf teaches everything noted above including that 
the second slot 178 is substantially identical to the first slot 178.  
            Regarding claim 9, Stumpf teaches everything noted above including that 
the fixed plate (48, 50) defines a first set of guide marks 154 at selected angles; the moveable plate (32, 34, 60) defines a second set of guide marks 154 at selected angles corresponding to the selected angles of the first set of guide marks; and aligning a selected guide mark from the second set of guide marks with a corresponding guide mark of the first set of guide marks positions the moveable plate at a desired position proximate the cutting path.  
           Regarding claim 10, Stumpf teaches everything noted above including that 
the selected angles correspond to predetermined cutting paths oriented at predetermined angles relative to the primary fence.  
           Regarding claim 11, Stumpf teaches everything noted above including that 
the fixed plate (48, 50) includes a first fixed portion 48; and a second fixed portion 50 spaced from the first fixed portion; the moveable plate (32, 34, 60 or 132, 134) includes: a first moveable portion (32, 60 or 132) moveably coupled to the first fixed portion 48; and a second moveable portion (34, 60 or 134) moveably coupled to the second fixed portion 50 and spaced from the first moveable portion.  
            Regarding claim 12, Stumpf teaches everything noted above including that 
the first fixed portion 48 defines a first beveled edge 86 proximate the cutting path; the second moveable portion (34, 60 or 134) defines a fourth beveled edge proximate the cutting path; and the fourth beveled edge is substantially parallel to the first beveled edge.  See Fig. 19-21D in Stumpf. 
            Regarding claim 13, Stumpf teaches everything noted above including that 
the moveable plate is configured to closely flank the cutting path on opposite sides of the cutting path by the first beveled edge and the fourth beveled edge when the first moveable portion is selectively moved proximate the cutting path.  
            Regarding claim 14, Stumpf teaches everything noted above including that 
the close flanking position of the moveable plate is selected to reduce the gap between the first beveled edge and the fourth beveled edge through which the saw blade extends along the cutting path sufficient to block workpiece fragments ejected by the saw blade when cutting the workpiece.  
            Regarding claim 15, Stumpf teaches everything noted above including that 
the second fixed portion 50 defines a second beveled edge 86 proximate the cutting path; the first moveable portion (32, 60 or 132) defines a third beveled edge proximate the cutting path; and the third beveled edge is substantially parallel to the second beveled edge. See Fig. 19-21D in Stumpf.
            Regarding claim 16, Stumpf teaches everything noted above including that 
the saw is configured to pivot the saw blade to a selected angle relative to the primary fence to define a selected cutting path; and the moveable plate is configured to closely flank the selected cutting path by positioning one or both of the third beveled edge and the fourth beveled edge proximate to the selected cutting path.  
            Regarding claim 19, Stumpf teaches everything noted above including that 
the primary fence 12 has a fixed width.  
            Regarding claim 20, Stumpf teaches everything noted above including that 
the moveable plate (32, 34, 60 or 132, 134) is configured to selectively move to minimize the spacing between the leading end and the cutting path for the moveable plate to block workpiece fragments ejected by the saw blade when cutting the workpiece.

8          Claims 1-2, 4-5, 7-8, 11-16 and 19-20, as best understood, are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Kani et al. (2009/0235797 A1), hereinafter Kani. Regarding claim 1, as best understood, Kani teaches an auxiliary fence (21, 22) for a saw 10 having a saw blade 12 and a primary fence 23 (Figs. 1-5), the saw blade 12 being configured to cut a workpiece (W) along a cutting path and the primary fence 23 extending transverse to the saw blade and supporting the workpiece (W) in a position where the workpiece is disposed in the cutting path to be cut by the saw blade, the auxiliary fence (21, 22), comprising: a fixed plate 21 (which is fixed relative to the movable fence or plate 22) removably coupled to the primary fence 23; a moveable plate 22 moveably coupled to the fixed plate 21, wherein the moveable plate extends between a trailing end and a leading end longitudinally opposite the trailing end; wherein the leading end is disposed proximate the cutting path and the trailing end is disposed distal the cutting path; wherein the moveable plate 22 is configured to move to selectively adjust the spacing between the leading end and the cutting path; and wherein the movable plate 22 is configured to move to selectively adjust the spacing between the leading edge and the cutting path to permit a zero clearance cut. It should be noted that the movable plate in Kani is configured to move to selectively adjust the spacing between the leading edge and the cutting path to permit a sufficiently tied clearance cut or “a zero clearance cut.” See Figs. 4-5 in Kani. The movable fence 22 can slide on the rail portion (21h) to the desire location (and fixed by fixing lever 27 relative to the fixed plate 21) in which the spacing between the leading edge of the fence and the cutting path permits a zero clearance cut. 
            Regarding claim 2, Kani teaches everything noted above including that the moveable plate 22 is removably coupled to the fixed plate 21.
            Regarding claim 4, Kani teaches everything noted above including that 
saw is configured to pivot the saw blade to a selected angle relative to the primary fence to define a selected cutting path; and the moveable plate 22 is configured to move to selectively adjust the spacing between the leading end and the selected cutting path when the saw blade pivots to the selected angle. 
               Regarding claim 5, Kani teaches everything noted above including that the moveable plate 22 defines a first slot 22c (Fig. 5) extending longitudinally; the auxiliary fence further comprises a first shaft (21h) coupled to the fixed plate 21 and extending through the first slot (22c); the moveable plate 22 is vertically supported on the first shaft (21h); the first slot (22c) and the first shaft (21h) cooperate to define how far the moveable plate may selectively move relative to the fixed plate. 
              Regarding claim 7, Kani everything noted above including that 
the moveable plate 22 defines a second slot (22c; in the other plate of the movable plate) extending longitudinally and longitudinally spaced from the first slot (22c); the auxiliary fence further comprises a second shaft (21h, on the other plate of the fixed plate 21) coupled to the fixed plate and extending through the second slot; and the moveable plate is vertically supported on the second shaft.  
              Regarding claim 8, Kani teaches everything noted above including that 
the second slot is substantially identical to the first slot.  
           Regarding claim 11, Kani teaches everything noted above including that 
the fixed plate 21 includes a first fixed portion; and a second fixed portion spaced from the first fixed portion; the moveable plate 22 includes: a first moveable portion moveably coupled to the first fixed portion 21; and a second moveable portion  moveably coupled to the second fixed portion 50 and spaced from the first moveable portion.  
            Regarding claim 12, Kani teaches everything noted above including that 
the first fixed portion 21 defines a first beveled edge proximate the cutting path; the second moveable portion defines a fourth beveled edge (defined by the middle inclined edge of the second movable portion; Fig. 5) proximate the cutting path; and the fourth beveled edge is substantially parallel to the first beveled edge.  See Fig. 5 in Kani.  
            Regarding claim 13, Knai teaches everything noted above including that 
the moveable plate is configured to closely flank the cutting path on opposite sides of the cutting path by the first beveled edge and the fourth beveled edge when the first moveable portion is selectively moved proximate the cutting path.  
            Regarding claim 14, Kani teaches everything noted above including that 
the close flanking position of the moveable plate is selected to reduce the gap between the first beveled edge and the fourth beveled edge through which the saw blade extends along the cutting path sufficient to block workpiece fragments ejected by the saw blade when cutting the workpiece.  
            Regarding claim 15, Kani teaches everything noted above including that 
the second fixed portion 21 defines a second beveled edge proximate the cutting path; the first moveable portion 22 defines a third beveled edge proximate the cutting path; and the third beveled edge is substantially parallel to the second beveled edge. See Fig. 5 in Kani. 
            Regarding claim 16, Kani teaches everything noted above including that 
the saw is configured to pivot the saw blade to a selected angle relative to the primary fence to define a selected cutting path; and the moveable plate is configured to closely flank the selected cutting path by positioning one or both of the third beveled edge and the fourth beveled edge proximate to the selected cutting path.  
            Regarding claim 19, Kani teaches everything noted above including that 
the primary fence 23 has a fixed width.  
            Regarding claim 20, Kani teaches everything noted above including that 
the moveable plate 22 is configured to selectively move to minimize the spacing between the leading end and the cutting path for the moveable plate to block workpiece fragments ejected by the saw blade when cutting the workpiece.

Response to Arguments
9.           Applicant’s argument that Stumpf  and Kani do not teach an auxiliary fence teach a primary fence is not persuasive. There is no limitation in the claim that extinguish an auxiliary fence that is separate from a primary fence in a manner that is in the invention or as disclosed in both Stumpf and Kani. Applicant should recite the specific of both auxiliary fence and a primary fence in a manner to distinguish  the current invention from the prior art of the record.

              Applicant’s argument that Stump and Kani do not teach the movable blade is configured to move to selectively adjust the spacing between the leading edge and the cutting path to permit “a zero clearance” is not persuasive. First, as stated above, the specification does not disclose “a zero clearance.” The applicant fails to point to a particular section of the specification that discloses or describes “a zero clearance.” In fact, the specification neither mentions a zero nor a clearance. The specification does not disclose what size of spacing between the leasing edge and the cutting path is considered to be a zero clearance which permits a zero clearance cut. Second, the movable plate in both Stumpf and Kani is configured to move to selectively adjust the spacing between the leading edge and the cutting path to permit a sufficiently tied clearance cut or “a zero clearance cut.” For  example, Kani clearly teaches that the movable plate 22 is configured to move to selectively adjust the spacing between the leading edge and the cutting path to permit a sufficiently tied clearance cut or “a zero clearance cut.” See Figs. 4-5 in Kani. The movable fence 22 can slide on the rail portion (21h) to the desire location (and fixed by fixing lever 27 relative to the fixed plate 21) in which the spacing between the leading edge of the fence and the cutting path permits a zero clearance cut. Stumpf also teaches that the portion 60 of the movable plate moves to permit a zero clearance cut shown in Fig. 12. 
              
Conclusion
10.          THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than 
       SIX MONTHS from the mailing date of this final action.  

11.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHASSEM ALIE whose telephone number is (571) 272-4501.  The examiner can normally be reached on 8:30 am-5:00 pm EST.
            Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 


/GHASSEM ALIE/Primary Examiner, Art Unit 3724 
August 11, 2022